Peters, J.
Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered May 22, 2008, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
Defendant entered an Alford plea of guilty to criminal sale of a controlled substance in the fifth degree and was sentenced as a second felony offender to IV2 years in prison followed by two years of postrelease supervision. Contrary to his assertion here, our review of the record reveals that defendant’s plea was knowing, intelligent and voluntary (see People v Kennedy, 46 AD3d 1099, 1100 [2007], lv denied 10 NY3d 841 [2008]). Indeed, County Court’s remarks regarding a theoretical motion to withdraw the plea were made while ensuring that defendant fully understood the ramifications of pleading guilty and followed a detailed colloquy during which defendant informed County Court that he had discussed the matter with his attorney, was not impaired and had not been coerced into entering the plea (see People v Rock, 56 AD3d 1053, 1054 [2008], lv denied 12 NY3d 787 [2009]; People v Washington, 51 AD3d 1223, 1224 [2008]). The record likewise reflects County Court’s *1123understanding that a sufficient factual basis for accepting the plea existed and that defendant’s plea was the product of a rational and voluntary choice (see People v Matthie, 34 AD3d 987, 989 [2006], lvs denied 8 NY3d 805, 847 [2007]; People v Stewart, 307 AD2d 533, 534 [2003]).
Cardona, P.J., Rose, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed.